In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-20-00081-CR


                         RONNIE EUGENE SANDERS, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 154th District Court
                                     Lamb County, Texas
                 Trial Court No. DCR-5890-19, Honorable Felix Klein, Presiding

                                        January 6, 2022
                               MEMORANDUM OPINION
                          Before PIRTLE and PARKER and DOSS, JJ.


      In February 2016, Appellant was adjudicated a sexually violent predator1 and civilly

committed to the Texas Civil Commitment Office for treatment and supervision.2

Appellant’s order of civil commitment, among other things, required Appellant submit to

tracking and “not tamper with, alter, modify, obstruct or manipulate the GPS monitor[.]”




      1   TEX. HEALTH & SAFETY CODE ANN. § 841.003.

      2   TEX. HEALTH & SAFETY CODE ANN. § 841.0831.
        An indictment issued May 15, 2019, alleged Appellant violated a civil commitment

requirement by “tampering, altering, modifying, obstructing and manipulating the tracking

equipment he was ordered to submit to.” Appellant pleaded nolo contendere to the

charge, a third degree felony3 and not true to two enhancement paragraphs. At the

unitary hearing, the State presented evidence of Appellant’s guilt and two prior final felony

convictions. 4 Following the close of evidence, the trial court found Appellant guilty of the

charged offense and the enhancement paragraphs true.                          It assessed Appellant’s

punishment at twenty-five years’ confinement in prison. This appeal followed.


        Appellant’s counsel on appeal has filed a motion to withdraw supported by an

Anders5 brief. Counsel has certified that he conducted a conscientious examination of

the record and, in his opinion, the record demonstrates no reversible error on which to

predicate an appeal. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406

(Tex. Crim. App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978), counsel has discussed why, under the controlling

authorities, the record presents no reversible error. In a letter to Appellant, counsel

notified Appellant of his motion to withdraw; provided him a copy of the motion and Anders

brief; provided him a copy of the appellate record; provided notice of his right to file a

petition for discretionary review with the Texas Court of Criminal Appeals; and provided

notice of his right to file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20



        3   TEX. HEALTH & SAFETY CODE ANN. §§ 841.082 (commitment requirements), 841.085 (criminal
penalty).

       4 TEX. PENAL CODE ANN. § 12.42(d). A finding of true to both convictions would enhance the

sentencing range to confinement for life, or for any term of not more than 99 years or less than 25 years.

        5   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                      2
(Tex. Crim. App. 2014) (specifying appointed counsel’s obligations on the filing of a

motion to withdraw supported by an Anders brief). By letter, this Court also advised

Appellant of his right to file a pro se response to counsel’s Anders brief.


       Appellant filed a pro se response and therein identifies grounds for appeal that he

argues are meritorious: entitlement to a change of venue; ineffective assistance of

counsel (trial and appellate); failure to make trial accommodation for his hearing

impairment; and a disproportionate sentence. We have considered the record in light of

these complaints and find; however, they were either not preserved in the trial court or

are not shown by the record on direct appeal. Appellant concedes in his response that

he removed his leg monitor on “3/21/20 around 11 pm” but was not told that a conviction

might result in a twenty-five-year period of confinement.


       We have also independently examined the record to determine whether there are

any non-frivolous issues which might support an appeal and have found none. See

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re

Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App.

1969). Following our review of the appellate record, counsel’s brief, and Appellant’s pro

se response we conclude there are no plausible grounds for reversal.


       In his Anders brief, counsel points to a correctable defect in the judgment. The

indictment alleged Appellant violated “a civil commitment requirement under Section

841.082, Health and Safety Code, to-wit: by tampering, altering, modifying, obstructing

and manipulating the tracking equipment he was ordered to submit to[.]” The judgment

recited “Statute for Offense: 841.082.”          Under Health and Safety Code section


                                             3
841.082(a)(4)(A), a person subject to tracking is required to “refrain from tampering with,

altering, modifying, obstructing, removing, or manipulating the tracking equipment[.]” TEX.

HEALTH & SAFETY CODE ANN. § 841.082(a)(4)(B). Violating this prohibition is criminalized

in section 841.085(a).


        A judgment may be corrected by a court of appeals if the trial court could have

done so nunc pro tunc. See, e.g., Stockstill v. State, No. 07-19-00414-CR, 2020 Tex.

App. LEXIS 5185, at *3 (Tex. App.—Amarillo July 13, 2020, no pet.) (mem. op., not

designated for publication). We therefore modify the judgment in the present matter so

that it provides, “Statute for Offense: 841.082 and 841.085.”


        We grant counsel’s motion to withdraw.                 The judgment of the trial court, as

modified, is affirmed.6



                                                                   Lawrence M. Doss
                                                                      Justice


Do not publish.




        6 Counsel shall, within five days after the opinion is handed down, send Appellant a copy of the

opinion and judgment, along with notification of Appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      4